Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-6, 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 3, the limitations “a first tube” and “a second tube” are indefinite because claim 1 already recites first and second hollow tubes and the disclosure shows the first and second hollow tubes being tubes that are slidable on top of the first and second stakes.  It is not clear if the tubes are distinct from the hollow tubes already recited.
As to claim 5, the limitation, “a first cross member” is indefinite because independent claim 1 already recites a cross member coupling the hollow tubes together.  It is not clear if this is the same element or not.

As to claim 10, the limitation “a second tube” is indefinite because independent claim 1 already recites a first and second hollow tube. It is not clear if this is the same element or not.
Claims dependent on those rejected above are also rejected as depending on an indefinite claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Law (US-7644927).
	As to claim 1, Law teaches a system comprising a jig comprising first and second hollow tubes 18 (see figure 15) coupled together with a cross member 194 and first and second stakes 16 drivable into the ground while the stakes are disposed in the tubes.
	As to claim 3, the first and second tubes are slidable on top of the first and second stakes (see figure 13).

	As to claim 5, the cross member 194 couples the two tubes together and includes brackets 
	As to claim 9, Law teaches a first cross member 194 and a second cross member 192 coupled between the hollow tubes (see figure 15).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bolinger (US-7175141) in view of Gannaway (US-5722205).
As to claim 1, and 3, Bolinger teaches a jig comprising first and second hollow tubes 112 connected by a cross member 188,190 (see Bolinger figure 6, column 6 line 58 to column 7 line 11) and stakes drivable into the ground.
The stakes are not disposed within the hollow tubes.  Gannaway teaches a sign post with ground stakes that are disposed with the sign post tube. (see Gannaway figures 1-5). It would have been obvious to one of ordinary skill in the art to modify the jig of Bolinger to include stakes that are disposed within the tube, in order to obviate the need for a separate driver bar to hammer the ground spikes.
.
	
Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Bolinger (US-7175141) in view of Gannaway (US-5722205) and further in view of Winterton (US-2002/0088157).
	As to claims 5 and 6, Bolinger teaches a first cross member 188,190 coupling first and second tubes and a second cross member 100 coupling third and fourth tubes 114. (see Bolinger figure 6).
	Bolinger lacks a bracket on the cross members to support an upper and lower portions of a sign.  Winterton teaches a sign with posts joined by cross members and brackets 60 for supporting upper and lower portions of a sign (see Winterton figure 1).  It would have been obvious to one of ordinary skill in the art to form cross members of the Bolinger sign with brackets taught by Winterton, in order to provide better securement of the sign panel within the sign support structure.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bolinger (US-7175141) in view of Gannaway (US-5722205) and further in view of Wormser (US-2017/0053571).
As to claim 7, Bolinger does not teaches a stand coupled to the cross member to rest upon the ground.  Wormser teaches a sign frame that includes a stand that rests on the ground to support a cross member (see Wormser figure 1).  It would have been obvious to include a stand as taught by Wormser on a sign as taught by Bolinger, in order to prevent cross member from sagging in the middle.  
	
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 recites that the stand maintains a gap between a bottom of the hollow tubes and the ground, which is shown in figure 3B.  This is not taught in the prior art.  The cited art teaches intermediate supports, like in Wormser (US-2017/0053571), that can broadly interpreted as a stand supporting a cross member but nothing suggests a stand intended to maintain a gap as claimed.
Claims 10-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 10 recites a stake pounder comprising a tube within a tube.  This is illustrated in figure 3B. The prior art does not suggest the combination of four tubes, i.e. two hollow tubes and a stake pounder comprising a slider tube within another tube.  E.g. Bolinder figure 8 depicts a slide hammer with a solid rod 38 inside tube 136.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329.  The examiner can normally be reached on M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636